 1   Richard D. McCune, State Bar No. 132124
     rdm@mccunewright.com
 2   David C. Wright, State Bar No. 177468
     dcw@mccunewright.com
 3   Steven A. Haskins, State Bar. No. 238865
     sah@mccunewright.com
 4   Mark I. Richards, State Bar No. 321252
     mir@mccunewright.com
 5   MCCUNE WRIGHT AREVALO LLP
     3281 Guasti Road, Suite 100
 6   Ontario, California 91761
     Telephone: (909) 557-1250
 7   Facsimile: (909) 557-1275
 8   Attorneys for Plaintiffs and the Putative Class
 9
10                       IN THE UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13   MICHELLE PANKOW, ARTHUR                      Case No.: 5:20-cv-2479
     COHEN, BRUCE JAMES CANNON,
14   MICHAEL HICKEY, and JOHN
     DEROSA, on behalf of themselves and          CLASS ACTION COMPLAINT
15   all others similarly situated, and E.G.P.,
     a minor, by and through her Guardian          1. Violations of the Magnuson-Moss
16   ad Litem MICHELLE PANKOW,                        Warranty Act, 15 U.S.C. § 2301, et seq.
     individually,
17                                                 2. Violations of the Consumer Legal
                  Plaintiffs,                         Remedies Act, Cal. Civ. Code § 1750, et
18                                                    seq.
           v.
19                                                 3. Violations of the California Unfair
     GENERAL MOTORS, LLC; and Does                    Competition Law, Cal. Bus. & Prof. Code
20   1 through 5, inclusive,                          § 17200
21                Defendants.                      4. Violation of California False Advertising
                                                      Law, Cal. Bus. & Prof. Code § 17500, et
22                                                    seq.
23                                                 5. Breach of Express Warranty (Based on
                                                      California Law)
24
                                                   6. Breach of Express Warranty (Cal. Com.
25                                                    Code § 2313)
26                                                 7. Breach of Implied Warranty (Cal. Com.
                                                      Code § 2314)
27
                                                   8. Violations of the Song-Beverly Act –
28                                                    Breach of Implied Warranty, Cal. Civ.

     Class Action Complaint
     Case No.
 1                                Code §§ 1792, 1791.1, et seq.)
 2                             9. Common Law Fraudulent Concealment
                                  (Based On California Law)
 3
                               10.Violation of Illinois Consumer Fraud and
 4                                Deceptive Business Practices Act (815 Ill.
                                  Comp. Stat. 505/1, et seq. and 720 Ill.
 5                                Comp. Stat. 295/A)
 6                             11.Violation of the Illinois Uniform
                                  Deceptive Trade Practices Act (815 Ill.
 7                                Comp. Stat. 510/1, et. seq. and 720 Ill.
                                  Comp. Stat. 295/1A)
 8
                               12.Breach of Implied Warranty of
 9                                Merchantability (810 Ill. Comp. Stat. 5/2-
                                  314 and 810 Ill. Comp. Stat. 5/2A-212)
10
                               13.Breach of Express Warranties (810 Ill.
11                                Comp. Stat. 5/2-313)
12                             14.Fraudulent Concealment / Fraud by
                                  Omission (Based on Illinois Law)
13
                               15.Violation of the Consumer Protection Act
14                                (Rev. Code Wash. Ann. §§ 19.86.010, et
                                  seq.)
15
                               16.Breach of Express Warranty (Rev. Code
16                                Wash. § 62A.2-313)
17                             17.Breach of the Implied Warranty of
                                  Merchantability (Rev. Code Wash.
18                                § 62A.2-314/315)
19                             18.Fraud by Concealment (Based on
                                  Washington Law)
20
                               19.Strict Product Liability (Based on
21                                California Law)
22                             20.Negligence (Based on California Law)
23                             21.Failure to Warn (Based on California
                                  Law)
24
                              DEMAND FOR JURY TRIAL
25
26
27
28


     Class Action Complaint
     Case No.
 1                                              TABLE OF CONTENTS
 2                                                                                                                              Page
 3   I     INTRODUCTION ..................................................................................................... 1
 4   II    JURISDICTION AND VENUE ................................................................................ 8
 5   III   PARTIES ................................................................................................................... 8
 6                  Plaintiffs Michelle Pankow and E.G.P. ........................................................... 8
 7                  Plaintiff Arthur Cohen ................................................................................... 12
 8                  Plaintiff Bruce Cannon .................................................................................. 13
 9                  Plaintiff Michael Hickey ............................................................................... 13
10                  Plaintiff John DeRosa.................................................................................... 14
11                  Defendant General Motors Corporation........................................................ 16
12   IV    FACTUAL ALLEGATIONS .................................................................................. 16
13   V     CLASS ACTION ALLEGATIONS ........................................................................ 18
14   VI    CAUSES OF ACTION ............................................................................................ 21
15                  Claims Brought on Behalf of the Nationwide Class ..................................... 21
16                            COUNT I: VIOLATIONS OF THE MAGNUSON-MOSS
17                                     WARRANTY ACT .................................................................. 21
18                  Claims Brought on Behalf of the California Class ....................................... 23
19                            COUNT II: VIOLATIONS OF THE CONSUMER LEGAL
20                                     REMEDIES ACT (“CLRA”) ................................................... 23
21                            COUNT III: VIOLATIONS OF THE CALIFORNIA UNFAIR
22                                     COMPETITION LAW ............................................................. 25
23                            COUNT IV: VIOLATION OF CALIFORNIA FALSE
24                                     ADVERTISING LAW ............................................................. 26
25                            COUNT V: BREACH OF EXPRESS WARRANTY ........................ 28
26                            COUNT VI: BREACH OF EXPRESS WARRANTY....................... 30
27                            COUNT VII: BREACH OF IMPLIED WARRANTY ...................... 32
28

                                                                   -i-
     Class Action Complaint
     Case No.
 1                              COUNT VIII: VIOLATION OF THE SONG-BEVERLY ACT –
 2                                       BREACH OF IMPLIED WARRANTY .................................. 34
 3                              COUNT IX: COMMON LAW FRAUDULENT CONCEALMENT 35
 4                     Claims Brought on Behalf of the Illinois Class ............................................ 36
 5                              COUNT X: VIOLATION OF ILLINOIS CONSUMER FRAUD
 6                                       AND DECEPTIVE BUSINESS PRACTICES ACT ............... 36
 7                              COUNT XI: VIOLATION OF THE ILLINOIS UNIFORM
 8                                       DECEPTIVE TRADE PRACTICES ACT .............................. 38
 9                              COUNT XII: BREACH OF IMPLIED WARRANTY OF
10                                       MERCHANTABILITY ............................................................ 40
11                              COUNT XIII: BREACH OF EXPRESS WARRANTIES ................. 40
12                              COUNT XIV: FRAUDULENT CONCEALMENT / FRAUD BY
13                                       OMISSION ............................................................................... 41
14                     Claims Brought on Behalf of the Washington Class .................................... 43
15                              COUNT XV: VIOLATION OF THE CONSUMER PROTECTION
16                                       ACT .......................................................................................... 43
17                              COUNT XVI: BREACH OF EXPRESS WARRANTY .................... 44
18                              COUNT XVII: BREACH OF THE IMPLIED WARRANTY OF
19                                       MERCHANTABILITY ............................................................ 45
20                              COUNT XVIII: FRAUD BY CONCEALMENT .............................. 46
21                     Claims Brought on Behalf of Individuals ..................................................... 48
22                              COUNT XIX: STRICT PRODUCT LIABILITY .............................. 48
23                              COUNT XX: NEGLIGENCE............................................................. 49
24                              COUNT XXI: FAILURE TO WARN ................................................ 51
25   PRAYER FOR RELIEF .................................................................................................... 52
26   JURY DEMAND ............................................................................................................... 53
27
28

                                                                    -ii-
     Class Action Complaint
     Case No.
 1                               CLASS ACTION COMPLAINT
 2         Plaintiffs MICHELLE PANKOW, ARTHUR COHEN, BRUCE JAMES
 3   CANNON, MICHAEL HICKEY, and JOHN DEROSA, on behalf of themselves and on
 4   behalf of and a class of other similarly situated individuals, and E.G.P., a minor, by and
 5   through her guardian ad litem Michelle Pankow, on behalf of herself, complain of and
 6   allege the following causes of action against Defendant GENERAL MOTORS, LLC.,
 7   (“GM” or “Defendant”) a California Corporation; and DOES 1 through 50, inclusive, as
 8   follows:
 9                                    I      INTRODUCTION
10         1.      Plaintiffs MICHELLE PANKOW, ARTHUR COHEN, BRUCE JAMES
11   CANNON, MICHAEL HICKEY, and JOHN DEROSA bring this class action on behalf
12   of themselves individually and a class of current and former owners and lessees of 2017-
13   2019 model year Chevrolet Bolt vehicles (collectively, the “Class Vehicles”) that were
14   marketed and sold with false representations regarding the Class Vehicles’ battery life. 1
15   Plaintiff E.G.P. brings this action on behalf of herself individually.
16         2.     This action arises from the pervasive false advertisements disseminated by
17   Defendant GM that overstate the potential battery mileage of the Class Vehicles because
18   as it now acknowledges, the batteries within the Class Vehicles are dangerously defective
19   in that they are susceptible to spontaneously igniting when fully or nearly fully charged
20   (“Battery Defect”).
21         3.     This action also alleges claims resulting from injuries suffered uniquely by
22   Plaintiffs Michelle Pankow and E.G.P. from damages caused by the failure of the battery
23   in Plaintiff Pankow’s car, which caused extensive damage to her home and caused
24   physical and emotional damage to both herself and her two-year-old daughter, Plaintiff
25   E.G.P.
26
27   1
      Plaintiffs reserve the right to amend or add to the vehicle models included in the
28   definition of Class Vehicles after conducting discovery.
                                                  -1-
     Class Action Complaint
     Case No.
 1         4.     In 2017, Defendant GM introduced a new plug-in, all-electric vehicle called
 2   the Chevrolet Bolt. The Bolt was GM’s version of an all-electric vehicle competing with
 3   emerging all-electric vehicle lines promoted by new market entrants like Tesla, Nissan,
 4   and BMW. The automobile was a critics’ darling, capturing the 2017 Motor Trend Car of
 5   the Year and the North American Car of the Year awards. These accolades were awarded
 6   in no small part because GM claimed it had designed and manufactured a battery that
 7   increased the automobile’s range on a single battery charge.
 8         5.     To successfully market an all-electric vehicle, increased range is critical.
 9   Because battery charging takes more time than re-filling a gasoline tank, an all-electric
10   vehicle’s usefulness is directly related to the distance the automobile can travel before
11   needing a recharge. Therefore, electric car buyers particularly rely on manufacturer
12   representations regarding the automobile’s ability to travel on a single charge. Indeed,
13   price and range are two primary considerations of consumers when deciding to purchase
14   an electric vehicle.
15         6.     When Defendant began selling the Class Vehicles to the general public, it
16   represented that each vehicle had a travel range of 238 miles without recharging.
17   Defendant has made that same representation since it started marketing the Bolt to the
18   general public.
19         7.     For instance, at the time of the 2017 Chevrolet Bolt’s release, GM published
20   a specifications sheet disclosing that the vehicle was able to maintain a driving range of
21   an “EPA-estimated 238 miles.”2 The accompanying “product information” fact sheet
22   regarding the 2017 Bolt confirmed that it “offers an EPA-estimated 238 miles of range.”3
23         8.     The same was true for the 2018 Chevrolet Bolt’s release, in which GM
24   published the same specifications sheet disclosing the vehicle’s alleged EPA-estimated
25
26
27   2
       See https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2017.tab1.html
28   (last
     3
           visited November 23, 2020).
       See https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2017.tab1.html
     (last visited November 23, 2020).
                                                  -2-
     Class Action Complaint
     Case No.
 1   238-mile battery range,4 and further reiterated the 238-mile range on its product
 2   information fact sheet.5
 3         9.     GM also made the Bolt’s 238-mile driving range part of its national
 4   advertising campaign. For example, GM featured the Bolt in television advertisements
 5   that expressly touted the Bolt’s 238-mile range.6 Print advertisements, such as this
 6   advertisement placed in a June 2017 edition of the Washington Post, also touted the
 7   Bolt’s 238-mile range capability.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   4
       See https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2018.tab1.html
27   (last
     5
           visited November 23, 2020).
       See https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2018.tab1.html
28   (last
     6
           visited November 23, 2020).
       See https://www.youtube.com/watch?v=3rmwSwsAmsY (last visited November 23,
     2020).
                                                 -3-
     Class Action Complaint
     Case No.
 1         10.    Lithium ion batteries are a key component of electric vehicles, such as the
 2   Chevrolet Bolt because of their high specific energy, high power, and long life cycle.
 3   However, safety concerns related to unexpected fires have been well documented—
 4   including a battery fire that happened weeks after the crash test of a Chevrolet Volt in
 5   2011 and several Tesla Model S that suddenly caught fire while parked in 2019—and are
 6   known to GM.
 7         11.    In the United States, the National Transportation Safety Board reported 17
 8   Tesla and 3 BMW i3 lithium ion battery fires to the United Nations Economic
 9   Commission for Europe’s Electrical Vehicle Safety International Working Group.
10         12.    Lithium ion battery fires are especially dangerous because they pose fire
11   hazards which are significantly different to other fire hazards in terms of initiation,
12   spread, duration, toxicity, and extinction.
13         13.    Significantly, the documented fires in the Chevrolet Bolt vehicles has not
14   been the result of external abuse, but rather, has resulted from an internal failure while
15   the cars are parked. This type of spontaneous ignition caused by thermal runaway has
16   been reported to cause as much as 80% of lithium ion battery fires.
17         14.    Unfortunately, GM traded safety concerns for increased range, pushing the
18   Bolt’s range beyond the battery’s capability in order to market the vehicle’s battery
19   range. Despite warnings published by the National Highway Traffic Safety
20   Administration, in October 2017, that overcharging lithium ion batteries can result in one
21   of several exothermic reactions that have the potential to initiate thermal runaway
22   resulting in the spontaneous ignition.
23         15.    According to the National Highway Traffic Safety Administration, proper
24   management of the electrical loads (i.e., electrical balancing) among cells in a pack helps
25   maintain overall charge and discharge performance within an acceptable range, and
26   prevent over discharge or overcharge conditions. Because temperature is a key indicator
27   of cell electrical performance (e.g., hotter cells may discharge or charge more quickly
28   than colder cells), thermal management strategies must be integrated into the battery
                                                   -4-
     Class Action Complaint
     Case No.
 1   system design to monitor charging and discharging events and mitigate potentially
 2   problematic conditions.
 3         16.     Plaintiffs allege that the lithium ion batteries and related management
 4   systems of the Class Vehicles are defective and unsafe in that they are inadequate to
 5   prevent thermal runaway and spontaneous ignition of the batteries in the Class Vehicles.
 6         17.     GM has known since early 2018 that there were defects in batteries and
 7   energy management systems. On April 2, 2018, GM Chevrolet issued a customer
 8   satisfaction notice for drivers of 2017 Bolts to get a software update to provide more
 9   warning about any potential “cell low-voltage condition” and loss of propulsion.
10         18.     On May 11, 2018, GM released a new software update for all Bolt owners to
11   “provide additional warnings.
12         19.     And in August 2018, GM issued another Customer Satisfaction Program,
13   stating: “Certain 2017-2018 model year Bolt EV vehicles may have a condition where the
14   software will not detect the difference in the state of charge between the cell groups of
15   the battery and over predict the indicated battery range. The current software may not
16   provide sufficient warning prior to a battery cell low range condition, which may result in
17   a loss of propulsion. Only certain vehicles will experience the battery low voltage cell
18   condition.”
19         20.     In a 2019 interview with InsideEvs, GM’s chief engineer of electric
20   propulsion systems acknowledged the loss of propulsion problems stemmed from the
21   Bolt’s battery misbalancing problems.
22         21.     As time passed, it became harder and harder for GM to hide the Battery
23   Defect from the general public. Finally, from July 20, 2020, to August 26, 2020, GM
24   received at least four claims alleging that the Class Vehicles’ battery pack had caused a
25   fire. Indeed, GM has now identified at least a dozen battery-related allegations of fire
26   involving 2017-2019 Bolt vehicles, and its internal investigations (spanning from
27   August-November 2020, according to GM) have revealed that in at least five of those
28

                                                  -5-
     Class Action Complaint
     Case No.
 1   cases the fire was related to the battery. In four such cases, the fire occurred when the
 2   battery was highly charged just before the fire occurred.
 3          22.    On November 13, 2020, GM announced to all of its authorized dealers its
 4   intent to recall over 50,000 Chevrolet Bolt vehicles equipped with design-level N2.1
 5   batteries produced at LG Chem’s Ochang, Korea plant. GM had concluded through its
 6   own investigation that the battery pack posed a risk of fire when charged to full, or very
 7   close to full, capacity.
 8          23.    The announced recall will cover all Class Vehicles manufactured with
 9   design level N2.1 batteries produced by the Ochang plant. According to GM, it did not
10   use design level N2.1 battery cells after the 2019 model year.
11          24.    Rather than issue a recall in order to replace the unreasonably dangerous
12   N2.1 batteries, GM has informed the National Highway Traffic Safety Administration
13   (NHTSA) that the purpose of the recall is to install an interim software fix that calls for
14   reprogramming the hybrid propulsion system control module to limit the battery’s range
15   to approximately 214 miles on a single battery charge. At the very least, this
16   programming change will drop the vehicle’s total range on a single charge approximately
17   10%. Prior to taking their vehicles in for reprogramming, GM has recommended that
18   owners of the Class Vehicles enable either “Hilltop Reserve” or “Target Charge Level”
19   mode on their vehicles, both of which are other ways of limiting the batteries’ charge to
20   90%. GM recommends that if vehicle owners are unable to make these changes to limit
21   the charging level of their vehicles, they should not park their car in their garage or
22   carport until after they have visited their dealer.
23          25.    Cell battery imbalances and/or defects in a battery management system can
24   lead to thermal runaway in battery cells, thereby creating an increased risk of fire. GM
25   has been aware of battery cell imbalances and/or problems with the battery management
26   system of the Class Vehicles’ since at least 2017. Indeed, customers have reported failed
27   battery cells and problems indicating defects in the batteries of the Class Vehicles for
28   several years prior to GM’s recall.
                                                   -6-
     Class Action Complaint
     Case No.
 1         26.    Despite its knowledge, GM failed to notify Plaintiffs and the Class members
 2   these problems and associated hazards at the time of purchasing their vehicles. Instead,
 3   GM did not perform its recall until several fires occurred in the Class Vehicles. Of
 4   course, delaying the recall of the Class Vehicles was to avoid the financial fallout from
 5   having to acknowledge that the Class Vehicles and its batteries were simply incapable of
 6   safely providing customers with GM’s long advertised 238 mile driving range.
 7         27.    GM has actively concealed the fact that its representations regarding the
 8   Class Vehicles’ battery range were false, based only on unreasonable usage of the battery
 9   to the extent that it vastly increased the risk of fire even while the Class Vehicles are in
10   operation. GM failed to disclose that the existence of the Battery Defect would diminish
11   owners’ usage of the Class Vehicles, as well as their intrinsic and resale value.
12         28.    GM knew or should have known that the Class Vehicles were being
13   advertised and sold with false and misleading representations regarding the range of the
14   Class Vehicles and the risk of fire posed by the defective batteries. Yet, notwithstanding
15   its knowledge, GM has failed to compensate owners and lessees who purchased the Class
16   Vehicles. Instead, GM has implemented a solution reducing the range of the Class
17   Vehicles 10% below what was advertised.
18         29.    As a result of GM’s unfair, deceptive and/or fraudulent business practices,
19   owners and/or lessees of the Class Vehicles, including Plaintiffs, have suffered an
20   ascertainable loss of money and/or property and/or loss in value. The unfair and
21   deceptive trade practices GM has committed were conducted in a manner giving rise to
22   substantial aggravating circumstances.
23         30.    Had Plaintiffs and other Class members known at the time of purchase or
24   lease of the true range of the Class Vehicles and the propensity of the batteries installed
25   in the Class Vehicles’ to burst into flame, they would not have bought or leased the Class
26   Vehicles, or would have paid substantially less for them.
27
28

                                                   -7-
     Class Action Complaint
     Case No.
 1         31.    As a result of the lower ratings and the monetary costs associated therewith,
 2   Plaintiffs and the Class members have suffered injury in fact, incurred damages, and have
 3   otherwise been harmed by GM’s conduct.
 4         32.    Accordingly, Plaintiffs bring this action to redress GM’s violations of the
 5   Magnusson Moss Warranty Act and consumer protection statutes of the states of
 6   California, Illinois, and Washington, and also seeks recovery for GM’s unjust enrichment
 7   and breaches of express warranty and implied warranty.
 8                                II   JURISDICTION AND VENUE
 9         33.    This Court has diversity jurisdiction over this action under 28 U.S.C.
10   § 1332(a) and (d) because the amount in controversy for the Class exceeds $5,000,000
11   and Plaintiffs and other putative class members are citizens of a different state than
12   Defendant.
13         34.    This Court has personal jurisdiction over Plaintiffs because Plaintiffs reside
14   in this District and submit to the Court’s jurisdiction. This Court has personal jurisdiction
15   over Defendant General Motors, LLC, because it conducted and continues to conduct
16   substantial business in the District, and because it has committed the acts and omissions
17   complained of herein in the District, including the marketing and leasing of the Class
18   Vehicles in this District.
19         35.    Venue as to Defendant is proper in this judicial district under 28 U.S.C
20   § 1391 because Defendant sells a substantial number of automobiles in this District, has
21   dealerships in this District, and many of Defendant’s acts complained of herein occurred
22   within this District, including the marketing and leasing of the Class Vehicles to Plaintiffs
23   and members of the putative Class in this district.
24                                        III    PARTIES
25         Plaintiffs Michelle Pankow and E.G.P.
26         36.    Plaintiffs Michelle Pankow and E.G.P. are residents and citizens of
27   Temecula, California.
28

                                                  -8-
     Class Action Complaint
     Case No.
 1         37.    In September 2017, Plaintiff Michelle Pankow purchased a new 2017
 2   Chevrolet Bolt from Paradise Chevrolet in Temecula, California.
 3         38.    Plaintiff made the decision to purchase the Chevrolet Bolt after considering
 4   GM’s representations about the vehicle, including comparisons of GM’s representations
 5   about the range of the vehicle when compared with other similar all-electric vehicles.
 6   Plaintiff Pankow also reviewed the “driving range” data set forth in the new vehicle
 7   Monroney sticker, when deciding whether to purchase the Bolt or another vehicle. The
 8   Monroney sticker explained that when “fully charged” the Bolt could travel a total of 238
 9   miles on a single battery charge.
10         39.    Had GM disclosed the defect in its battery causing a lower range for a single
11   charge or the batteries’ propensity to burst into flame, Plaintiff Pankow would not have
12   purchased the Bolt or would have paid substantially less for it.
13         40.    Pursuant to all of the instructions given with the vehicle’s purchase, Plaintiff
14   Pankow and her husband charge the vehicle every night using a 220-volt charging system
15   they purchased from the dealer and installed in their garage. The vehicle would then
16   charge to full capacity every evening, which resulted in the vehicle expressing a total
17   stated driving range of anywhere from 230 to 238 miles.
18         41.    This pattern held for several years, until sometime in Summer 2020 the
19   vehicle would only show a projected range of 170 miles when fully charged. The
20   Pankows took the vehicle to Paradise to have the problem diagnosed. After technicians
21   ran diagnostic tests, they claimed that nothing was wrong with the battery itself but
22   explained that they had updated the computer system.
23         42.    The Pankows took the vehicle home and again charged it overnight, but the
24   vehicle still continued to show a range of only 170 miles when fully charged. The
25   Pankows returned to Paradise Chevrolet for an additional round of service.
26         43.    At this point, the Pankows were told that there was nothing that could be
27   done for the battery because the diagnostics had already been run with no result, and thus
28

                                                  -9-
     Class Action Complaint
     Case No.
 1   the decrease in range was most likely caused by some degradation of the battery’s ability
 2   to hold a charge combined with then-prevailing weather conditions.
 3         44.    Understandably upset with this answer, Michelle called GM’s customer
 4   service line, where she reported the problem with her battery and complained about
 5   Paradise’s handling of it. On that call, GM representatives explained for the first time that
 6   the battery’s depreciation was supposedly “normal,” and that it could lose 40% of its
 7   range over time and GM would consider it to be operating normally.
 8         45.    At all relevant times herein, Plaintiff Pankow’s vehicle was covered by
 9   GM’s new vehicle limited warranty, including the 8-year/100,000 new vehicle limited
10   warranty on electric components. GM’s new vehicle limited warranty covers “repairs to
11   correct any vehicle defect, not slight noise, vibrations, or other normal characteristics of
12   the vehicle due to materials or workmanship occurring during the warranty period” and
13   provides that “[w]arranty repairs, including towing, parts, and labor, will be made at no
14   charge.”
15         46.    On July 30, 2020, Michelle—then nine months pregnant—was home alone
16   with her daughter, E.G.P., and the family’s dog while Michelle’s husband was out of
17   town on business. As she was lying in bed in her bedroom, situated directly over the
18   garage where the family vehicle was parked every night for charging purposes, she heard
19   a faint “whoosh” sound coming from the garage.
20         47.    She got up to investigate the sound. When she opened the door from the
21   kitchen to the garage, smoke poured into the house from the garage. She opened the
22   garage door to release the smoke, then managed to unplug the charging station hoping
23   that would abate the fire. Michelle then ran back upstairs to evacuate her daughter and the
24   dog from the house. Fortunately, they were able to evacuate but watched their house burn
25   from the street in front of it. At one point, the family observed an explosion coming from
26   the garage that caused the garage door to close.
27         48.    The fire department responded and put out the structure fire, but not before
28   everything in the garage was destroyed, including the vehicle.
                                                  -10-
     Class Action Complaint
     Case No.
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         49.    The resulting combination of fire, smoke, and water damage render the

14   house a near total loss—the structure will be saved but will have to be torn down to the

15   studs and rebuilt. Fire officials traced the fire’s origin to the floor of the vehicle

16   underneath the rear seats—the exact location of the Bolt’s battery pack.

17
18
19
20
21
22
23
24
25
26
27
28

                                                   -11-
     Class Action Complaint
     Case No.
 1             50.   Michelle suffered smoke inhalation and both her and her daughter have
 2   severe post-traumatic stress disorder resulting from the incident. E.G.P. continues to
 3   express fear and is afraid to return to the home.
 4             51.   As a result of the fire, the Pankows filed a report with NHTSA and a formal
 5   complaint with Defendant. GM has not responded to her complaint.
 6             Plaintiff Arthur Cohen
 7             52.   Plaintiff Arthur Cohen is a resident and citizen of Morgan Hill, California.
 8   Plaintiff Cohen leased a 2018 Chevrolet Bolt from Fremont Chevy, in Fremont,
 9   California, on March 17, 2018.
10             53.   Plaintiff Cohen made the decision to purchase the Bolt after considering
11   GM’s representations about the vehicle, including comparisons of GM’s representations
12   about the range of the vehicle when compared with other similar all-electric vehicles.
13   Plaintiff Cohen also reviewed the “driving range” data set forth in the new vehicle’s
14   Monroney (“window”) sticker, when deciding whether to purchase the Bolt or another
15   vehicle. The Monroney sticker explained that when “fully charged” the Bolt could travel
16   a total of 238 miles on a single battery charge.
17             54.   Had GM disclosed the defect in its battery causing the consumer to choose
18   between a lower range for a single charge or risk the batteries bursting into flame,
19   Plaintiff Cohen would not have purchased the Bolt or would have paid substantially less
20   for it.
21             55.   At all relevant times herein, Plaintiff Cohen’s vehicle was covered by GM’s
22   new vehicle limited warranty, including the 8-year/100,000 new vehicle limited warranty
23   on electric components. GM’s new vehicle limited warranty covers “repairs to correct
24   any vehicle defect, not slight noise, vibrations, or other normal characteristics of the
25   vehicle due to materials or workmanship occurring during the warranty period” and
26   provides that “[w]arranty repairs, including towing, parts, and labor, will be made at no
27   charge.”
28

                                                   -12-
     Class Action Complaint
     Case No.
 1         Plaintiff Bruce Cannon
 2         56.    Plaintiff Bruce Cannon is a resident and citizen of El Segundo, California.
 3         57.    In December 2018, Plaintiff Cannon and his wife purchased and took
 4   possession of a 2019 Chevrolet Bolt.
 5         58.    Plaintiff Cannon made the decision to purchase the Chevrolet Bolt after
 6   considering GM’s representations about the vehicle, including comparisons of GM’s
 7   representations about the range of the vehicle when compared with other similar all-
 8   electric vehicles. Plaintiff Cannon also reviewed the “driving range” data set forth in the
 9   new vehicle Monroney (“window”) sticker, when deciding whether to purchase the Bolt
10   or another vehicle. The Monroney sticker explained that when “fully charged” the Bolt
11   could travel a total of 238 miles on a single battery charge.
12         59.    Had GM disclosed the defect in its battery causing a lower range for a single
13   charge or the batteries’ propensity to burst into flame, Plaintiff Cannon would not have
14   purchased the Bolt or would have paid substantially less for it.
15         60.    At all relevant times herein, Plaintiff Cannon’s vehicle was covered by
16   General Motors new vehicle limited warranty, including the 8-year/100,000 new vehicle
17   limited warranty on electric components. General Motors’ new vehicle limited warranty
18   covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal
19   characteristics of the vehicle due to materials or workmanship occurring during the
20   warranty period” and provides that “[w]arranty repairs, including towing, parts, and
21   labor, will be made at no charge.”
22         Plaintiff Michael Hickey
23         61.    Plaintiff Michael Hickey is a resident and citizen of Gorham, Illinois.
24         62.    In December 2018, Plaintiff purchased and took possession of a used 2017
25   Chevrolet Bolt with approximately 25,000 miles from an authorized General Motors
26   dealership, Holm Automotive Center, in Abilene, Kansas.
27         63.    Plaintiff made the decision to purchase the Chevrolet Bolt after considering
28   GM’s representations about the vehicle, including comparisons of GM’s representations
                                                 -13-
     Class Action Complaint
     Case No.
 1   about the 238-mile range of the vehicle when compared with other similar all-electric
 2   vehicles.
 3         64.    Had GM disclosed the defect in its battery causing a lower range for a single
 4   charge or the batteries’ propensity to burst into flame, Plaintiff would not have purchased
 5   the Bolt or would have paid substantially less for it.
 6         65.    Shortly after the purchase, Plaintiff Hickey observed that his vehicle was
 7   showing a range of only 175 miles on a full charge, in contrast with the 238-mile range
 8   that GM had advertised.
 9         66.    Plaintiff Hickey presented his vehicle to authorized GM dealership Vic
10   Koenig Chevrolet, in Carbondale, Illinois, complaining of the battery issue and requested
11   that GM replace the battery pack. Plaintiff Hickey was told that the batteries were
12   operating normally and that GM would not replace the battery pack.
13         67.    Following the instructions pursuant to GM’s notice of recall, Plaintiff
14   Hickey set the mode for his vehicle to “Hilltop Reserve” and can travel 145 miles on a
15   single charge.
16         68.    At all relevant times herein, Plaintiff Hickey’s vehicle was covered by GM’s
17   new vehicle limited warranty, including the 8-year/100,000 new vehicle limited warranty
18   on electric components. GM’s new vehicle limited warranty covers “repairs to correct
19   any vehicle defect, not slight noise, vibrations, or other normal characteristics of the
20   vehicle due to materials or workmanship occurring during the warranty period” and
21   provides that “[w]arranty repairs, including towing, parts, and labor, will be made at no
22   charge.” Furthermore, GM’s warranty provides that “[i]n addition to the initial owner of
23   the vehicle, the coverage described in this Chevrolet Bolt, Bolt EV, and Malibu Hybrid
24   warranty is transferable at no cost to any subsequent person(s) who assumes ownership of
25   the vehicle within the 8 years or 100,000 miles term.”
26         Plaintiff John DeRosa
27         69.    Plaintiff John DeRosa is a resident and citizen of Seattle, Washington.
28   Plaintiff DeRosa purchased and took possession of a new 2019 Chevrolet Bolt, on
                                                  -14-
     Class Action Complaint
     Case No.
 1   December 30, 2018, from GM-authorized dealership Bill Pierre Chevrolet, in Seattle,
 2   Washington. Plaintiff DeRosa made the decision to purchase the Chevrolet Bolt after
 3   considering GM’s representations about the vehicle, including comparisons of GM’s
 4   representations about the range of the vehicle when compared with other similar all-
 5   electric vehicles, including the Nissan Leaf, BMW i3, and Tesla Model 3. Plaintiff
 6   DeRosa also reviewed the “driving range” data set forth in the new vehicle Monroney
 7   (“window”) sticker, when deciding whether to purchase the Bolt or another vehicle. The
 8   Monroney sticker explained that when “fully charged” the Bolt could travel a total of 238
 9   miles on a single battery charge.
10          70.    Vehicle range and price were the two most significant factors for Plaintiff
11   DeRosa in making his electric vehicle purchase. Had GM disclosed the defect in its
12   battery causing a lower range for a single charge or the batteries’ propensity to burst into
13   flame, Plaintiff DeRosa would not have purchased the Bolt or would have paid
14   substantially less for it.
15          71.    Vehicle range is particularly important to Plaintiff DeRosa as the Bolt is the
16   family’s only vehicle. Plaintiff DeRosa does not own a traditional gasoline powered
17   vehicle as an alternative to use for long trips. Having the vehicle’s full range is important
18   to Plaintiff DeRosa as without it he would not be able to take the family to places they
19   normally travel on vacations and get-aways, such as the Oregon coast, the Olympic
20   Peninsula, Fall City, Maltby, and other destinations without having to choose between
21   making extended stops to recharge or attempting to make the trip in one charge with no
22   safety margin to allow for traffic, accidents, or the additional weight of travelling with the
23   entire family in the vehicle.
24          72.    Plaintiff DeRosa received a notice of recall from GM leaving him with the
25   option of reducing the vehicle’s range by not fully charging its batteries or running the
26   risk of his vehicle’s batteries bursting into flames.
27          73.    The timing of this recall, whereby the range of Plaintiff DeRosa’s vehicle
28   will be reduced, is further exacerbated by it coming as the onset of the winter season
                                                  -15-
     Class Action Complaint
     Case No.
 1   when Plaintiff DeRosa already experiences a 15% reduction of range as a result of the
 2   colder winter temperatures.
 3         Defendant General Motors Corporation
 4         74.      Defendant GM is a limited liability company organized under Delaware law
 5   with its principal office located at 300 Renaissance Center, Detroit, Michigan 48265.
 6   Defendant designs, tests, manufactures, distributes, warrants, sells, and leases various
 7   vehicles under several prominent brand names, including but not limited to Chevrolet,
 8   Buick, GMC, and Cadillac this district and throughout the United States
 9                               IV    FACTUAL ALLEGATIONS
10         75.      Under regulations issued by the United States Environmental Protection
11   Agency, every new car and truck or SUV up to 10,000 pounds sold in the United States
12   must have a fuel economy label or window sticker that contains certain information about
13   the vehicles. Included among this information for electric vehicles is a vehicle’s miles-
14   per-gallon (“MPG”) equivalent estimates, which converts the range of the vehicle’s
15   battery into an equivalent mileage as measured by miles per gallon. These ratings have
16   been given to consumers since the 1970s and are posted for the customers’ benefit to help
17   them make valid comparisons between vehicles’ MPGs when shopping for a new vehicle.
18   This is particularly important for electric vehicles, as consumers generally pay a premium
19   for electric vehicles as compared to gasoline-powered vehicles, and one reason for that
20   premium is the accrued savings over time of driving an electric over a gasoline-powered
21   vehicle.
22         76.      Automobile manufacturers are required by law to prominently affix a label
23   called a “Monroney sticker” to each new vehicle sold. The Monroney sticker sets forth,
24   the vehicle’s fuel economy (expressed in MPGe for electric vehicles), the driving range,
25   estimated annual fuel costs, the fuel economy range of similar vehicles, and a statement
26   that a booklet is available at the dealership to assist in comparing the fuel economy of
27   vehicles from all manufacturers for that model year, along with pricing and other
28   information.
                                                 -16-
     Class Action Complaint
     Case No.
 1         77.    Prior to 2020, GM advertised the Class Vehicles’ driving range as being 238
 2   miles in order to compete in the electric vehicle market. GM had spent millions of dollars
 3   designing and manufacturing the Bolt as a competitor to other electric vehicles in the
 4   marketplace, and one of the ways that GM decided to distinguish the Bolt from other
 5   vehicles was the driving range of the vehicle on a single charge.
 6         78.    The fire started by the Pankows’ vehicle that destroyed their home
 7   demonstrates the risks posed by the Battery Defect. In order to maximize the Bolt’s
 8   battery range, GM sacrificed safety and threatened both Bolt owners and their property.
 9         79.    Now, of course, GM has put Bolt owners in a conundrum. GM’s purported
10   software fix will decrease the range of the vehicle such that owners will not be able to
11   drive as far without recharging their battery, thus incurring extra time and cost to
12   recharge their vehicle than promised when they purchased it. And Bolt owners can have
13   no true assurances that the “software fix” actually fixes the problem. They are instead
14   required to continue using the same batteries that caused the fires alleged in this
15   complaint, including the Pankow fire.
16         80.    Defendant has stated that it intends to recall over 50,000 of the Class
17   Vehicles and implement the supposed software fix. As a result, each and every one of the
18   Class Vehicles will lose 10% more of its driving range.
19         81.    Each Plaintiff that purchased a Class Vehicle, as well as members of the
20   putative Class, reasonably relied on Defendant’s material, yet false, representations
21   regarding the Class Vehicles’ range and equivalent miles per gallon.
22         82.    A reasonable consumer would expect and rely on GM’s advertisements,
23   including the new vehicle Monroney stickers, to truthfully and accurately reflect the
24   Class Vehicles’ driving range. Further, a reasonable consumer in today’s market attaches
25   material importance to the advertisements of electric mileage, as energy efficiency is one
26   of the most, if not the most, important considerations in making a purchase or lease
27   decision for most consumers.
28

                                                 -17-
     Class Action Complaint
     Case No.
 1                            V     CLASS ACTION ALLEGATIONS
 2         83.    Plaintiffs bring this action on their own behalf, and on behalf of a
 3   nationwide class pursuant to Federal Rules of Civil Procedure, Rules 23(a), 23(b)(2),
 4   and/or 23(b)(3).
 5         Nationwide Class:
 6                All persons or entities in the United States who are current or former
 7                owners and/or lessees of a Class Vehicle.
 8         84.    In the alternative to the Nationwide Class, and pursuant to Federal Rules of
 9   Civil Procedure, Rule 23(c)(5), Plaintiffs seek to represent the following classes of
10   consumers:
11         California Class:
12                All persons or entities in the state of California who purchased
13                or leased a Class Vehicle.
14         Illinois Class:
15                All persons or entities in the state of Illinois who purchased or
16                leased a Class Vehicle.
17         Washington Class:
18                All persons or entities in the state of Washington who
19                purchased or leased a Class Vehicle.
20         85.    Together, the Nationwide Class and the described statewide classes shall be
21   collectively referred to herein as the “Class.” Excluded from the Class are GM, its
22   affiliates, employees, officers and directors, persons or entities that purchased the Class
23   Vehicles for resale, and the Judge(s) assigned to this case. Plaintiffs reserve the right to
24   modify, change, or expand the Class definitions based on discovery and further
25   investigation.
26         86.    Numerosity: Upon information and belief, the Class is so numerous that
27   joinder of all members is impracticable. While the exact number and identities of
28   individual members of the Class are unknown at this time, such information being in the
                                                  -18-
     Class Action Complaint
     Case No.
 1   GM’s sole possession and obtainable by Plaintiffs only through the discovery process,
 2   Plaintiffs believe, and on that basis allege, that hundreds of thousands of Class Vehicles
 3   have been sold and leased in states that are the subject of the Class.
 4         87.    Existence and Predominance of Common Questions of Fact and Law:
 5   Common questions of law and fact exist as to all members of the Class. These questions
 6   predominate over the questions affecting individual Class members. These common legal
 7   and factual questions include, but are not limited to, whether:
 8                a.     The Class Vehicles were sold with defects;
 9                b.     GM knew about the Battery Defect but failed to disclose it and its
10                       consequences to GM customers;
11                c.     A reasonable consumer would consider the defect or its consequences
12                       to be material;
13                d.     GM should have disclosed the Battery Defect’s existence and its
14                       consequences; and
15                e.     GM’s conduct violates the California Legal Remedies Act, California
16                       Unfair Competition Law, and the other statutes asserted herein.
17         88.    Typicality: Plaintiffs’ claims related to the alleged software reprogramming
18   and resulting limitation of the Class Vehicles’ driving range are typical of the claims of
19   the Class because Plaintiffs purchased their vehicles with the same battery defect as other
20   Class members, and each vehicle must receive the alleged software reprogramming.
21   Furthermore, Plaintiffs and all members of the Class sustained monetary and economic
22   injuries including, but not limited to, ascertainable losses arising out of GM’s wrongful
23   conduct by limiting the Class Vehicles’ driving range below the advertised distance.
24   Plaintiffs advance these same claims and legal theories on behalf of themselves and all
25   absent Class members.
26         89.    Adequacy: Plaintiffs adequately represent the Class because their interests
27   do not conflict with the interests of the Class they seek to represent, they have retained
28   counsel who are competent and highly experienced in complex class action litigation, and
                                                  -19-
     Class Action Complaint
     Case No.
 1   they intend to prosecute this action vigorously. Plaintiffs and their counsel are well-suited
 2   to fairly and adequately protect the interests of the Class.
 3         90.    Superiority: A class action is superior to all other available means of fairly
 4   and efficiently adjudicating the claims brought by Plaintiffs and the Class. The injury
 5   suffered by each individual Class member is relatively small in comparison to the burden
 6   and expense of individual prosecution of the complex and extensive litigation
 7   necessitated by GM’s conduct. It would be virtually impossible for Class members on an
 8   individual basis to effectively redress the wrongs done to them. Even if Class members
 9   could afford such individual litigation, the courts cannot. Individualized litigation
10   presents a potential for inconsistent or contradictory judgments. Individualized litigation
11   increases the delay and expense to all parties and to the court system, particularly where
12   the subject matter of the case may be technically complex. By contrast, the class action
13   device presents far fewer management difficulties, and provides the benefits of single
14   adjudication, an economy of scale, and comprehensive supervision by a single court.
15   Upon information and belief, individual Class members can be readily identified and
16   notified based on, inter alia, GM’s vehicle identification numbers, warranty claims,
17   registration records, and database of complaints.
18         91.    GM has acted, and refused to act, on grounds generally applicable to the
19   Class, thereby making appropriate final equitable relief with respect to the Class as a
20   whole.
21
22
23
24
25
26
27
28

                                                  -20-
     Class Action Complaint
     Case No.
 1                                 VI    CAUSES OF ACTION
 2         Claims Brought on Behalf of the Nationwide Class
 3                                           COUNT I:
 4             VIOLATIONS OF THE MAGNUSON-MOSS WARRANTY ACT
 5                                   (15 U.S.C. § 2301, et seq.)
 6   (By All Plaintiffs on behalf of the Nationwide Class, or alternatively, the California
 7                                             Class)
 8         92.    Plaintiffs and the Class incorporate by reference each preceding and
 9   succeeding paragraph as though fully set forth at length herein.
10         93.    Plaintiffs bring this claim on behalf of themselves and on behalf of the
11   Nationwide Class or, alternatively, on behalf of the California Class.
12         94.    Plaintiffs and the Class members are “consumers” within the meaning of the
13   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
14         95.    Defendant is a supplier and warrantor within the meaning of 15 U.S.C.
15   §§ 2301(4)-(5).
16         96.    The Class Vehicles, including Plaintiffs’ vehicles, are “consumer products”
17   within the meaning of 15 U.S.C. § 2301(1).
18         97.    Defendant’s 3 year/36,000 mile “bumper to bumper” new vehicle limited
19   warranty is a “written warranty” within the meaning of 15 U.S.C. § 2301(6).
20         98.    Defendant’s 5 year/60,000 mile powertrain new vehicle limited warranty is a
21   “written warranty” within the meaning of 15 U.S.C. § 2301(6).
22         99.    Defendant’s 8 year/100,000 mile electric vehicle component new vehicle
23   limited warranty is a “written warranty” within the meaning of 15 U.S.C. § 2301(6).
24         100. Defendant breached its express warranties by:
25                a.     Selling and leasing Class Vehicles with a battery that was defective in
26                       materials and/or workmanship, requiring repair or replacement within
27                       the warranty period; and
28

                                                 -21-
     Class Action Complaint
     Case No.
 1                b.     Refusing and/or failing to honor the express warranties by repairing or
 2                       replacing the battery without leaving the Class Vehicles with the same
 3                       capability as advertised to the purchasers.
 4         101. Plaintiffs and the other Class members relied on the existence and length of
 5   the express warranties in deciding whether to purchase or lease the Class Vehicles.
 6         102. Defendant’s breach of its express warranties has deprived Plaintiffs and the
 7   other Class members of the benefit of their bargain.
 8         103. The amount in controversy of Plaintiffs’ individual claims meets or exceeds
 9   the sum or value of $25.00. In addition, the amount in controversy meets or exceeds the
10   sum or value of $50,000 (exclusive of interests and costs) computed on the basis of all
11   claims to be determined in this suit.
12         104. Defendant has been given reasonable opportunity to cure its breach of the
13   written warranties. Alternatively, Plaintiffs and the other Class members are not required
14   to do so because affording Defendant a reasonable opportunity to cure its breach of
15   written warranties was, and is, futile.
16         105. As a direct and proximate cause of Defendant’s breach of the written
17   warranties, Plaintiffs and the other Class members sustained damages and other losses in
18   an amount to be determined at trial. Defendant’s conduct damaged Plaintiffs and the
19   other Class members, who are entitled to recover actual damages, consequential damages,
20   specific performance, diminution in value, costs, including statutory attorney fees and/or
21   other relief as deemed appropriate.
22
23
24
25
26
27
28

                                                 -22-
     Class Action Complaint
     Case No.
 1            Claims Brought on Behalf of the California Class
 2                                            COUNT II:
 3       VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT (“CLRA”)
 4                                  (Cal. Civ. Code § 1750, et seq.)
 5     (By Plaintiffs Pankow, Cohen, and Cannon on behalf of the Nationwide Class, or
 6                               alternatively, the California Class)
 7            106. Plaintiffs and the Class incorporate by reference each preceding and
 8   succeeding paragraph as though fully set forth at length herein.
 9            107. Plaintiffs Pankow, Cohen, and Cannon bring this claim on behalf of
10   themselves and on behalf of the members of the Nationwide Class and the California
11   Class.
12            108. Defendant is a “person” as that term is defined in California Civil Code
13   § 1761(c).
14            109. Plaintiffs and the Class members are “consumers” as that term is defined in
15   California Civil Code §1761(d).
16            110. Defendant engaged in unfair and deceptive acts in violation of the CLRA by
17   the practices described above, and by knowingly and intentionally concealing from
18   Plaintiffs and Class members that the Class Vehicles suffer from a defect(s) (and the
19   costs, risks, and diminished value of the vehicles as a result of this problem). These acts
20   and practices violate, at a minimum, the following sections of the CLRA:
21                  •     (a)(5) Representing that goods or services have
22                        sponsorships, characteristics, uses, benefits or quantities
23                        which they do not have, or that a person has a
24                        sponsorship, approval, status, affiliation or connection
25                        which he or she does not have;
26                  •     (a)(7) Representing that goods or services are of a
27                        particular standard, quality, or grade, or that goods are of
28                        a particular style or model, if they are of another; and
                                                   -23-
     Class Action Complaint
     Case No.
 1                •      (a)(9) Advertising goods and services with the intent not
 2                       to sell them as advertised.
 3         111. Defendant’s unfair or deceptive acts or practices occurred repeatedly in its
 4   trade or business, were capable of deceiving a substantial portion of the purchasing
 5   public, and imposed a serious safety risk on the public.
 6         112. Defendant knew that the Class Vehicles’ batteries were defectively designed
 7   or manufactured, would fail prematurely, and were not suitable for their intended use.
 8         113. Defendant had the duty to Plaintiffs and the Class members to disclose the
 9   battery defect and the defective nature of the Class Vehicles because:
10                a.     Defendant was in a superior position to know the true state of facts
11                       about the Battery Defect and its associated costs;
12                b.     Plaintiffs and the Class members could not reasonably have been
13                       expected to learn or discover that the Class Vehicles had defects until
14                       those defects became manifest;
15                c.     Defendant knew that Plaintiffs and the Class members could not
16                       reasonably have been expected to learn about or discover the Battery
17                       Defect and the effect it would have on the Class Vehicles’ range and
18                       energy efficiency.
19         114. In failing to disclose the Battery Defect and its resulting safety risks and
20   efficiency decreases, Defendant has knowingly and intentionally concealed material facts
21   and breached its duty to disclose.
22         115. The facts Defendant concealed or did not disclose to Plaintiff and the Class
23   members are material in that a reasonable consumer would have considered them to be
24   important in deciding whether to purchase the Class Vehicles or pay a lesser price. Had
25   Plaintiff and the Class known the Class Vehicles were defective, they would not have
26   purchased the Class Vehicles or would have paid less for them.
27         116. Plaintiffs Pankow, Cohen, and Cannon all provided Defendant with notice of
28   its CLRA violation pursuant to California Civil Code § 1782(a) on November 25, 2020.
                                                 -24-
     Class Action Complaint
     Case No.
 1            117. Defendant’s fraudulent and deceptive business practices proximately caused
 2   injuries to Plaintiffs and the other Class members.
 3            118. Therefore, Plaintiffs and the other Class members seek only equitable relief
 4   under the CLRA at this time.
 5                                            COUNT III:
 6         VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
 7                                 (Cal. Bus. & Prof. Code § 17200)
 8     (By Plaintiffs Pankow, Cohen, and Cannon on behalf of the Nationwide Class, or
 9                                alternatively, the California Class)
10            119. Plaintiffs and the Class incorporate by reference each preceding and
11   succeeding paragraph as though fully set forth at length herein.
12            120. 84.     Plaintiffs Pankow, Cohen, and Cannon bring this claim on behalf of
13   themselves and on behalf of the members of the Nationwide Class and the California
14   Class.
15            121. The California Unfair Competition Law (“UCL”) prohibits acts of “unfair
16   competition,” including any “unlawful, unfair or fraudulent business act or practice” and
17   “unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200.
18            122. Defendant has engaged in unfair competition and unfair, unlawful, or
19   fraudulent business practices by the conduct, statements, and omissions described above,
20   and by knowingly and intentionally concealing from Plaintiffs and other Class members
21   that the Class Vehicles suffer from the battery (and the loss of efficiency, safety risks,
22   and diminished value of the vehicles that result from the defect). Defendant should have
23   disclosed this information because it was in a superior position to know the true facts
24   related to the defect, and Plaintiffs and Class members could not have been reasonably
25   expected to learn or discover these true facts.
26            123. The defect constitutes a safety issue triggering GM’s duty to disclose.
27            124. By its acts and practices, Defendant has deceived Plaintiffs and is likely to
28   have deceived the public. In failing to disclose the Battery Defect and suppressing other
                                                   -25-
     Class Action Complaint
     Case No.
 1   material facts from Plaintiffs and other Class members, Defendant breached its duty to
 2   disclose these facts, violated the UCL, and caused injuries to Defendant and the Class
 3   members. Defendant’s omissions and acts of concealment pertained to information
 4   material to Plaintiffs and other Class members, as it would have been to all reasonable
 5   consumers.
 6            125. The injuries Plaintiff and the Class members suffered greatly outweigh any
 7   potential countervailing benefit to consumers or to competition, and they are not injuries
 8   that Plaintiffs and the Class members could or should have reasonably avoided.
 9            126. Defendant’s acts and practices are unlawful because they violate California
10   Civil Code §§ 1668, 1709, 1710, and 1750 et seq., and California Commercial Code
11   § 2313.
12            127. Plaintiffs seek to enjoin Defendant from further unlawful, unfair, and/or
13   fraudulent acts or practices, to obtain restitutionary disgorgement of all monies and
14   revenues GM has generated as a result of such practices, and all other relief allowed
15   under California Business & Professions Code § 17200.
16                                             COUNT IV
17                VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW
18                             (Cal. Bus. & Prof. Code § 17500, et seq.)
19     (By Plaintiffs Pankow, Cohen, and Cannon on behalf of the Nationwide Class, or
20                                alternatively, the California Class)
21            128. Plaintiffs and the Class incorporate by reference each preceding and
22   succeeding paragraph as though fully set forth at length herein.
23            129. Plaintiffs Pankow, Cohen, and Cannon bring this claim on behalf of
24   themselves and on behalf of the Members of the Nationwide Class and the California
25   Class.
26            130. California Business & Professions Code § 17500 states: “It is unlawful for
27   any . . . corporation . . . with intent directly or indirectly to dispose of real or personal
28   property . . . to induce the public to enter into any obligation relating thereto, to make or
                                                    -26-
     Class Action Complaint
     Case No.
 1   disseminate or cause to be made or disseminated . . . from this state before the public in
 2   any state, in any newspaper or other publication, or any advertising device, . . . or in any
 3   other manner or means whatever, including over the Internet, any statement . . . which is
 4   untrue or misleading, and which is known, or which by the exercise of reasonable care
 5   should be known, to be untrue or misleading.
 6         131. Defendant caused to be made or disseminated through California and the
 7   United States, through advertising, marketing, and other publications, statements that
 8   were untrue or misleading, and which were known, or which by the exercise of
 9   reasonable care Defendant should have known to be untrue and misleading to consumers,
10   including Plaintiff and other Class members.
11         132. Defendant has violated section 17500 because its misrepresentations and
12   omissions regarding the safety, reliability, functionality, and energy efficiencies of the
13   Class Vehicles were material and likely to deceive a reasonable consumer.
14         133. Plaintiffs and the other Class members have suffered injuries in fact,
15   including the loss of money or property, resulting from Defendant’s unfair, unlawful,
16   and/or deceptive practices. In purchasing or leasing their Class Vehicles, Plaintiffs and
17   the other Class members relied on Defendant’s misrepresentations and/or omissions with
18   respect to the Class Vehicles’ safety and reliability. Defendant’s representations were
19   untrue because it distributed the Class Vehicles with the Battery Defect. Had Plaintiffs
20   and the other Class members known this, they would not have purchased or leased the
21   Class Vehicles or would not have paid as much for them. Accordingly, Plaintiffs and the
22   other Class members did not receive the benefit of their bargain.
23         134. All of the wrongful conduct alleged herein occurred, and continues to occur,
24   in the conduct of GM’s business. GM’s wrongful conduct is part of a pattern or
25   generalized course of conduct that is still perpetuated and repeated, both in the state of
26   California and nationwide.
27         135. Plaintiffs, individually and on behalf of the other Class members, request
28   that the Court enter such orders or judgments as may be necessary to enjoin Defendant
                                                  -27-
     Class Action Complaint
     Case No.
 1   from continuing its unfair, unlawful, and/or deceptive practices, and restore to Plaintiffs
 2   and the other Class members any money Defendant acquired by unfair competition,
 3   including restitution and/or restitutionary disgorgement, and for such other relief set forth
 4   below.
 5                                           COUNT V:
 6                             BREACH OF EXPRESS WARRANTY
 7                                   (Based on California Law)
 8     (By Plaintiffs Pankow, Cohen, and Cannon on behalf of the Nationwide Class, or
 9                               alternatively, the California Class)
10            136. Plaintiffs and the Class incorporate by reference each preceding and
11   succeeding paragraph as though fully set forth at length herein.
12            137. Plaintiffs Pankow, Cohen, and Cannon bring this claim on behalf of
13   themselves and on behalf of the members of the Nationwide Class and the California
14   Class.
15            138. Defendant provided all purchasers and lessees of the Class Vehicles with the
16   express warranties described herein, which became part of the basis of the parties’
17   bargain. Accordingly, Defendant’s warranties are express warranties under state law.
18            139. Specifically, the Class Vehicles are covered by General Motors’ new vehicle
19   limited warranty, including the 8-year/100,000 new vehicle limited warranty on electric
20   components. The new vehicle limited warranty covers “repairs to correct any vehicle
21   defect, not slight noise, vibrations, or other normal characteristics of the vehicle due to
22   materials or workmanship occurring during the warranty period” and provides that
23   “[w]arranty repairs, including towing, parts, and labor, will be made at no charge.”
24   Furthermore, GM’s warranty provides that “[i]n addition to the initial owner of the
25   vehicle, the coverage described in this Chevrolet Bolt, Bolt EV, and Malibu Hybrid
26   warranty is transferable at no cost to any subsequent person(s) who assumes ownership of
27   the vehicle within the 8 years or 100,000 miles term.”
28

                                                  -28-
     Class Action Complaint
     Case No.
 1            140. Defendant’s distributed the defective parts causing the battery defect in the
 2   Class Vehicles, and said parts are covered by Defendant’s warranties granted to all Class
 3   Vehicle purchasers and lessors.
 4            141. Defendant’s breached these warranties by selling and leasing Class Vehicles
 5   with the battery defect, requiring repair or replacement within the applicable warranty
 6   periods, and refusing to honor the warranties by providing free repairs or replacements
 7   during the applicable warranty periods sufficient for the Class Vehicles to be restored to
 8   their advertised qualities.
 9            142. Plaintiffs each notified Defendant of its breach within a reasonable time,
10   and/or were not required to do so because affording Defendant a reasonable opportunity
11   to cure its breaches would have been futile. In any event, Defendant knows about the
12   defect but instead chose to conceal it until just recently as a means of avoiding
13   compliance with its warranty obligations.
14            143. As a direct and proximate cause of Defendant’s breach, Plaintiffs and the
15   other Class members bought or leased Class Vehicles they otherwise would not have,
16   overpaid for their vehicles, did not receive the benefit of their bargain, and their Class
17   Vehicles suffered a diminution in value.
18            144. Any attempt to disclaim or limit these express warranties vis-à-vis
19   consumers is unconscionable and unenforceable under the circumstances here.
20   Specifically, Defendant’s warranty limitations are unenforceable because it knowingly
21   sold a defective product without giving notice of the Battery Defect to Plaintiffs or the
22   Class.
23            145. The time limits contained in Defendant’s warranty period were also
24   unconscionable and inadequate to protect Plaintiffs and Class members. Among other
25   things, Plaintiffs and Class members had no meaningful choice in determining these time
26   limitations, the terms of which unreasonably favored GM. A gross disparity in bargaining
27   power existed between Defendant and the Class members because Defendant knew or
28

                                                   -29-
     Class Action Complaint
     Case No.
 1   should have known that the Class Vehicles were defective at the time of sale and would
 2   fail well before their useful lives.
 3            146. Plaintiffs and Class members have complied with all obligations under the
 4   warranty, or otherwise have been excused from performance of said obligations as a
 5   result of Defendant’s conduct.
 6                                           COUNT VI:
 7                             BREACH OF EXPRESS WARRANTY
 8                                     (Cal. Com. Code § 2313)
 9     (By Plaintiffs Pankow, Cohen, and Cannon on behalf of the Nationwide Class, or
10                               alternatively, the California Class)
11            147. Plaintiffs and the Class incorporate by reference each preceding and
12   succeeding paragraph as though fully set forth at length herein.
13            148. Plaintiffs Pankow, Cohen, and Cannon bring this claim on behalf of
14   themselves and on behalf of the members of the Nationwide Class and the California
15   Class.
16            149. Defendant provided all purchasers and lessees of the Class Vehicles with the
17   express warranties described herein, which became part of the basis of the parties’
18   bargain. Accordingly, Defendant’s warranties are express warranties under state law.
19            150. In the course of selling its new vehicles, Defendant expressly warranted in
20   writing that the Class Vehicles are covered by General Motors’ new vehicle limited
21   warranty, including the 8-year/100,000 new vehicle limited warranty on electric
22   components. The new vehicle limited warranty covers “repairs to correct any vehicle
23   defect, not slight noise, vibrations, or other normal characteristics of the vehicle due to
24   materials or workmanship occurring during the warranty period” and provides that
25   “[w]arranty repairs, including towing, parts, and labor, will be made at no charge.”
26   Furthermore, General Motors’ warranty provides that “[i]n addition to the initial owner of
27   the vehicle, the coverage described in this Chevrolet Bolt, Bolt EV, and Malibu Hybrid
28

                                                  -30-
     Class Action Complaint
     Case No.
 1   warranty is transferable at no cost to any subsequent person(s) who assumes ownership of
 2   the vehicle within the 8 years or 100,000 miles term.”
 3         151. Defendant distributed the Class vehicles with the Battery Defect, and said
 4   parts are covered by Defendant’s warranties granted to all Class Vehicle purchasers and
 5   lessors.
 6         152. Defendant breached these warranties by selling and leasing Class Vehicles
 7   with the Battery Defect, requiring repair or replacement within the applicable warranty
 8   periods, and refusing to honor the warranties by providing free repairs or replacements
 9   during the applicable warranty periods and, instead, choosing to mitigate the danger of
10   the Battery Defect by limiting the charging capacity and, consequently, the range of the
11   Class Vehicles.
12         153. Plaintiffs notified Defendant of its breach within a reasonable time, and/or
13   was not required to do so because affording Defendant a reasonable opportunity to cure
14   its breaches would have been futile. Defendant also knew about the Battery Defect but
15   chose instead to conceal it to avoid complying with its warranty obligations.
16         154. As a direct and proximate cause of Defendant’s breach, Plaintiffs and the
17   other Class members bought or leased Class Vehicles they otherwise would not have,
18   overpaid for the Class Vehicles, did not receive the benefit of their bargain, and their
19   Class Vehicles suffered a diminution in value. Plaintiffs Pankow, Cohen, and Cannon and
20   the Class members have incurred and will continue to incur costs related to the Battery
21   Defect.
22         155. Any attempt to disclaim or limit these express warranties vis-à-vis
23   consumers is unconscionable and unenforceable under the circumstances here.
24   Specifically, Defendant’s warranty limitations are unenforceable because it knowingly
25   sold a defective product and failed to give timely notice of the Battery Defect to Plaintiffs
26   or the Class.
27         156. The time limits contained in Defendant’s warranty period were also
28   unconscionable and inadequate to protect Plaintiffs and the Class members. Among other
                                                 -31-
     Class Action Complaint
     Case No.
 1   things, Plaintiffs and the Class members had no meaningful choice in determining these
 2   time limitations, the terms of which unreasonably favored Defendant. A gross disparity in
 3   bargaining power existed between Defendant and the Class members because Defendant
 4   knew or should have known that the Class Vehicles were defective at the time of sale and
 5   would fail well before their useful lives.
 6            157. Plaintiffs and the Class members have complied with all obligations under
 7   the warranty, or otherwise have been excused from performance of said obligations as a
 8   result of Defendant’s conduct.
 9                                           COUNT VII
10                             BREACH OF IMPLIED WARRANTY
11                                     (Cal. Com. Code § 2314)
12     (By Plaintiffs Pankow, Cohen, and Cannon on behalf of the Nationwide Class, or
13                                alternatively, the California Class)
14            158. Plaintiffs and the Class incorporate by reference each preceding and
15   succeeding paragraph as though fully set forth at length herein.
16            159. Plaintiffs Pankow, Cohen, and Cannon bring this claim on behalf of
17   themselves and on behalf of the members of the Nationwide Class and the California
18   Class.
19            160. Defendant was at all relevant times the manufacturer, distributor, warrantor,
20   and/or seller of the Class Vehicles. Defendant knew or had reason to know of the specific
21   use for which the Class Vehicles were purchased.
22            161. Defendant provided Plaintiffs and the other Class members with an implied
23   warranty that the Class Vehicles, and any parts thereof, are merchantable and fit for the
24   ordinary purposes for which they were sold. However, these vehicles are not fit for their
25   ordinary purpose of providing reasonably reliable and safe transportation at the time of
26   sale or thereafter because the Battery Defect can manifest and result in spontaneous
27   ignition and fire when fully or nearly fully charged and are not safe to operate at the
28   Class Vehicles’ advertised range..
                                                  -32-
     Class Action Complaint
     Case No.
 1         162. Therefore, the Class Vehicles are not fit for their particular purpose of
 2   providing safe and reliable transportation.
 3         163. Defendant impliedly warranted that the Class Vehicles were of merchantable
 4   quality and fit for such use. This implied warranty included, among other things: (i) a
 5   warranty that the vehicles Defendant manufactured, supplied, distributed, and/or sold
 6   were safe and reliable for providing transportation, and would not experience premature
 7   and catastrophic failure; and (ii) a warranty that the Class Vehicles would be fit for their
 8   intended use while being operated.
 9         164. Contrary to the applicable implied warranties, the Class Vehicles at the time
10   of sale and thereafter were not fit for their ordinary and intended purpose of providing
11   Plaintiffs and the other Class members with reliable, durable, and safe transportation.
12   Instead, the Class Vehicles suffer from the Battery Defect.
13         165. Defendant’s actions, as complained of herein, breached the implied warranty
14   that the Class Vehicles were of merchantable quality and fit for such use.
15         166. After Plaintiffs received the injuries complained of herein, notice was given
16   by Plaintiffs to Defendant, by direct communication with GM requesting the repair of the
17   Battery Defect, as well as by the filing of this lawsuit in the time and in the manner and in
18   the form prescribed by law, of the breach of said implied warranty.
19         167. As a legal and proximate result of the breach of said implied warranty,
20   Plaintiffs sustained the damages herein set forth.
21         168. Plaintiffs and Class members are, therefore, entitled to damages in an
22   amount to be proven at the time of trial.
23
24
25
26
27
28

                                                   -33-
     Class Action Complaint
     Case No.
 1                                           COUNT VIII
 2        VIOLATION OF THE SONG-BEVERLY ACT – BREACH OF IMPLIED
 3                                           WARRANTY
 4                             (Cal. Civ. Code §§ 1792, 1791.1, et seq.)
 5                                     (Cal. Com. Code § 2314)
 6     (By Plaintiffs Pankow, Cohen, and Cannon on behalf of the Nationwide Class, or
 7                                alternatively, the California Class)
 8            169. Plaintiffs and the Class incorporate by reference each preceding and
 9   succeeding paragraph as though fully set forth at length herein.
10            170. Plaintiffs Pankow, Cohen, and Cannon bring this claim on behalf of
11   themselves and on behalf of the members of the Nationwide Class and the California
12   Class.
13            171. At all relevant times hereto, Defendant was the manufacturer, distributor,
14   warrantor, and/or seller of the Class Vehicles. Defendant knew or should have known of
15   the specific use for which the Class Vehicles were purchased.
16            172. Defendant provided Plaintiffs and the Class members with an implied
17   warranty that the Class Vehicles, and any parts thereof, are merchantable and fit for the
18   ordinary purposes for which they were sold. The Class Vehicles, however, are not fit for
19   their ordinary purpose because, inter alia, the Class Vehicles suffered from an inherent
20   Battery Defect at the time of sale.
21            173. The Class Vehicles are not fit for the purpose of providing safe and reliable
22   transportation because of the defect.
23            174. Defendant impliedly warranted that the Class Vehicles were of merchantable
24   quality and fit for such use. This implied warranty included, inter alia, the following: (i) a
25   warranty that the Class Vehicles were manufactured, supplied, distributed, and/or sold by
26   Defendant were safe and reliable for providing transportation and would not prematurely
27   and catastrophically fail; and (ii) a warranty that the Class Vehicles would be fit for their
28

                                                  -34-
     Class Action Complaint
     Case No.
 1   intended use – providing safe and reliable transportation – while the Class Vehicles were
 2   being operated.
 3            175. Contrary to the applicable implied warranties, the Class Vehicles were not
 4   fit for their ordinary and intended purpose. Instead, the Class Vehicles are defective,
 5   including, but not limited to, the suspension and steering linkage defect.
 6            176. Defendant’s actions, as complained of herein, breached the implied warranty
 7   that the Class Vehicles were of merchantable quality and fit for such use in violation of
 8   California Civil Code §§ 1792 and 1791.1.
 9                                           COUNT IX
10                     COMMON LAW FRAUDULENT CONCEALMENT
11                                    (Based on California Law)
12     (By Plaintiffs Pankow, Cohen, and Cannon on behalf of the Nationwide Class, or
13                               alternatively, the California Class)
14            177. Plaintiffs and the Class incorporate by reference each preceding and
15   succeeding paragraph as though fully set forth at length herein.
16            178. Plaintiffs Pankow, Cohen, and Cannon bring this claim on behalf of
17   themselves and on behalf of the members of the Nationwide Class and the California
18   Class.
19            179. Defendant made material omissions concerning a presently existing or past
20   fact. For example, Defendant did not fully and truthfully disclose to its customers the true
21   nature of the Battery Defect, which was not readily discoverable. As a result, Plaintiffs
22   and the other Class members were fraudulently induced to lease and/or purchase the
23   Class Vehicles with the said Battery Defect and all problems resulting from it.
24            180. Defendant made these statements with knowledge of their falsity, intending
25   that Plaintiffs and the Class members relied on them.
26            181. As a result of these omissions and concealments, Plaintiffs and the Class
27   members incurred damages including loss of intrinsic value and out-of-pocket costs
28   related to loss of energy efficiency in their Class Vehicles.
                                                  -35-
     Class Action Complaint
     Case No.
 1         182. Plaintiffs and the Class members reasonably relied on Defendant’s
 2   omissions and suffered damages as a result.
 3         Claims Brought on Behalf of the Illinois Class
 4                                           COUNT X
 5   VIOLATION OF ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
 6                                       PRACTICES ACT
 7             (815 Ill. Comp. Stat. 505/1, et seq. and 720 Ill. Comp. Stat. 295/1A)
 8                      (By Plaintiff Hickey on behalf of the Illinois Class)
 9         183. Plaintiffs and the Class incorporate by reference each preceding and
10   succeeding paragraph as though fully set forth at length herein.
11         184. Plaintiff Hickey brings this claim on behalf of himself and on behalf of the
12   members of the Illinois Class.
13         185. The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.
14   Comp. Stat. 505/2 prohibits unfair or deceptive acts or practices in connection with any
15   trade or commerce. Specifically, the Act prohibits suppliers from representing that their
16   goods are of a particular quality or grade they are not.
17         186. Defendant is a “person” as that term is defined in the Illinois Consumer
18   Fraud and Deceptive Practices Act, 815 Ill. Comp. Stat. 505/1(c).
19         187. Plaintiff is a “consumer” as that term is defined in the Illinois Consumer
20   Fraud and Deceptive Practices Act, 815 Ill. Comp. Stat. 505/1(e).
21         188. Defendant’s unfair or deceptive acts or practices occurred repeatedly in its
22   trade or business, were capable of deceiving a substantial portion of the purchasing
23   public, and imposed a serious safety risk on the public.
24         189. Defendant knew that the Class Vehicles’ batteries were defectively designed
25   or manufactured, would fail prematurely, and were not suitable for their intended use.
26         190. Defendant had the duty to Plaintiff and the Class members to disclose the
27   battery defect and the defective nature of the Class Vehicles because:
28

                                                 -36-
     Class Action Complaint
     Case No.
 1                a.        Defendant was in a superior position to know the true state of facts
 2                          about the battery defect and its associated costs;
 3                b. Plaintiff and the Class members could not reasonably have been expected
 4                     to learn or discover that the Class Vehicles had defects until those defects
 5                     became manifest;
 6                c. Defendant knew that Plaintiff and the Class members could not
 7                     reasonably have been expected to learn about or discover the battery
 8                     defect and the effect it would have on the Class Vehicles’ range and
 9                     energy efficiency.
10         191. In failing to disclose the battery defect and its resulting safety risks and
11   efficiency decreases, Defendant has knowingly and intentionally concealed material facts
12   and breached its duty to disclose.
13         192. The facts Defendant concealed or did not disclose to Plaintiff and the Class
14   members are material in that a reasonable consumer would have considered them to be
15   important in deciding whether to purchase the Class Vehicles or pay a lesser price. Had
16   Plaintiff and the Class known the Class Vehicles were defective, they would not have
17   purchased the Class Vehicles or would have paid less for them.
18         193. Defendant’s conduct caused Plaintiff’s damages as alleged.
19         194. As a result of Defendant’s wrongful conduct, Plaintiff and the Illinois Class
20   have been damaged in an amount to be proven at trial, including, but not limited to,
21   actual damages, court costs, and reasonable attorneys’ fees pursuant to 815 Ill. Comp.
22   Stat. 505/1, et seq.
23
24
25
26
27
28

                                                    -37-
     Class Action Complaint
     Case No.
 1                                            COUNT XI
 2                VIOLATION OF THE ILLINOIS UNIFORM DECEPTIVE
 3                                    TRADE PRACTICES ACT
 4                             (815 Ill. Comp. Stat. 510/1, et. seq. and
 5                                    720 Ill. Comp. Stat. 295/1A)
 6                      (By Plaintiff Hickey on behalf of the Illinois Class)
 7         195. Plaintiffs and the Class incorporate by reference each preceding and
 8   succeeding paragraph as though fully set forth at length herein.
 9         196. Plaintiff Hickey brings this claim on behalf of himself and on behalf of the
10   members of the Illinois Class.
11         197. 815 Ill. Comp. Stat. 510/2 provides that a “person engages in a deceptive
12   trade practice when, in the course of his or her business, vocation, or occupation,” the
13   person does any of the following: “(2) causes likelihood of confusion or of
14   misunderstanding as to the source, sponsorship, approval, or certification of goods or
15   services; . . . (5) represents that goods or services have sponsorship, approval,
16   characteristics ingredients, uses, benefits, or quantities that they do not have or that a
17   person has a sponsorship, approval, status, affiliation, or connection that he or she does
18   not have; . . . (7) represents that goods or services are of a particular standard, quality, or
19   grade or that goods are a particular style or model, if they are of another; . . .
20   (9) advertises goods or services with intent not to sell them as advertised; . . . [and]
21   (12) engages in any other conduct which similarly creates a likelihood of confusion or
22   misunderstanding.”
23         198. Defendant is a “person” within the meaning of 815 Ill. Comp. Stat. 510/1(5).
24         199. The vehicles sold to Plaintiff and the Illinois Class were not of the particular
25   sponsorship, approval, characteristics, ingredients, uses benefits, or qualities represented
26   by Defendant.
27         200. The vehicles sold to Plaintiff and the Illinois Class were not of the particular
28   standard, quality, and/or grade represented by Defendant.
                                                   -38-
     Class Action Complaint
     Case No.
 1         201. Defendant caused to be made or disseminated through Illinois and the
 2   United States, through advertising, marketing, and other publications, statements that
 3   were untrue or misleading, and which were known, or which by the exercise of
 4   reasonable care Defendant should have known to be untrue and misleading to consumers,
 5   including Plaintiff and other Class members.
 6         202. Defendant has violated section 17500 because its misrepresentations and
 7   omissions regarding the safety, reliability, functionality, and energy efficiencies of the
 8   Class Vehicles were material and likely to deceive a reasonable consumer.
 9         203. Plaintiff Hickey and the other Illinois Class members have suffered injuries
10   in fact, including the loss of money or property, resulting from Defendant’s unfair,
11   unlawful, and/or deceptive practices. In purchasing or leasing their Class Vehicles,
12   Plaintiff and the other Illinois Class members relied on Defendant’s misrepresentations
13   and/or omissions with respect to the Class Vehicles’ safety and reliability. Defendant’s
14   representations were untrue because it distributed the Class Vehicles with the Battery
15   Defect. Had Plaintiff Hickey and the other Class members known this, they would not
16   have purchased or leased the Class Vehicles or would not have paid as much for them.
17   Accordingly, Plaintiff and the other Illinois Class members did not receive the benefit of
18   their bargain.
19         204. All of the wrongful conduct alleged herein occurred, and continues to occur,
20   in the conduct of GM’s business. GM’s wrongful conduct is part of a pattern or
21   generalized course of conduct that is still perpetuated and repeated, both in the state of
22   California and nationwide.
23         205. Defendant’s conduct was knowing and/or intentional and/or with malice
24   and/or demonstrated a complete lack of care and/or reckless and/or was in conscious
25   disregard for the rights of Plaintiff and the Illinois Class.
26         206. As a result of the foregoing wrongful conduct of Defendant, Plaintiff and the
27   Illinois Class have been damaged in an amount to proven at trial, including, but not
28   limited to actual and punitive damages, equitable relief and reasonable attorneys’ fees.
                                                   -39-
     Class Action Complaint
     Case No.
 1                                            COUNT XII
 2            BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
 3               (810 Ill. Comp. Stat. 5/2-314 and 810 Ill. Comp. Stat. 5/2A-212)
 4                      (By Plaintiff Hickey on behalf of the Illinois Class)
 5         207. Plaintiffs and the Class incorporate by reference each preceding and
 6   succeeding paragraph as though fully set forth at length herein.
 7         208. Plaintiff Hickey brings this claim on behalf of himself and on behalf of the
 8   members of the Illinois Class.
 9         209. Defendant impliedly warranted that its vehicles were of good and
10   merchantable quality and fit, and safe for their ordinary intended use – transporting the
11   driver and passengers in reasonable safety during normal operation, and without unduly
12   endangering them or members of the public.
13         210. Defendant breached the implied warranty that the vehicle was merchantable
14   and safe for use as public transportation by marketing, advertising, distributing and
15   selling vehicles with the common design and manufacturing defect.
16         211. These defects existed at the time the vehicles left Defendant’s manufacturing
17   facilities and at the time they were sold to Plaintiff.
18         212. These defects were the direct and proximate cause of damages to Plaintiff
19   and the Illinois Class.
20                                           COUNT XIII
21                             BREACH OF EXPRESS WARRANTIES
22                                  (810 Ill. Comp. Stat. 5/2-313)
23                      (By Plaintiff Hickey on behalf of the Illinois Class)
24         213. Plaintiffs and the Class incorporate by reference each preceding and
25   succeeding paragraph as though fully set forth at length herein.
26         214. Plaintiff Hickey brings this claim on behalf of himself and on behalf of the
27   members of the Illinois Class.
28

                                                   -40-
     Class Action Complaint
     Case No.
 1         215. Defendant expressly warranted—through statements and advertisements—
 2   that the vehicles were of high quality, and at a minimum, would work properly and
 3   safely.
 4         216. Defendant breached this warranty by knowingly selling vehicles with
 5   dangerous defects.
 6         217. Plaintiff Hickey and the Illinois Class have been damaged as a direct and
 7   proximate result of Defendant’s breaches in that the Class Vehicles purchased by Plaintiff
 8   and the Illinois Class were, and are, worth far less than what they paid to purchase, which
 9   was reasonably foreseeable to Defendant. Benefits associated with the defective designs
10   are vastly outweighed by the real risks associated with the Battery Defect.
11         218. The vehicles were defective as herein alleged at the time they left
12   Defendants’ factories, and the vehicles reached Plaintiffs without substantial change in
13   the condition in which they were sold.
14         219. As a direct and proximate result of Defendants’ breaches, Plaintiff Hickey
15   and the Illinois Class have suffered damages, including, but not limited to, diminution in
16   value, return of lease payments and penalties, and injunctive relief related to future lease
17   payments or penalties.
18                                          COUNT XIV
19               FRAUDULENT CONCEALMENT / FRAUD BY OMISSION
20                                    (Based on Illinois Law)
21                      (By Plaintiff Hickey on behalf of the Illinois Class)
22         220. Plaintiffs and the Class incorporate by reference each preceding and
23   succeeding paragraph as though fully set forth at length herein.
24         221. Plaintiff Hickey brings this claim on behalf of himself and on behalf of the
25   members of the Illinois Class.
26         222. Defendant intentionally concealed the above-described material safety
27   information, or acted with reckless disregard for the truth, and denied Plaintiff and the
28   Illinois Class highly relevant information to their purchasing decision.
                                                 -41-
     Class Action Complaint
     Case No.
 1         223. Defendant further affirmatively misrepresented to Plaintiff in advertising
 2   and other forms of communication, including standard and uniform material provided
 3   with each car that the vehicles they were selling were new, had no significant defects and
 4   would perform and operate properly when driven in normal usage.
 5         224. Defendant knew these representations were false when made.
 6         225. The vehicles purchased or leased by Plaintiff and the Illinois Class were, in
 7   fact, defective, unsafe, and unreliable, because the vehicles’ batteries were are susceptible
 8   to bursting into flame when fully charged or nearly fully charged.
 9         226. Defendant had a duty to disclose that these vehicles were defective, unsafe
10   and unreliable in that the vehicles were subject to battery failure because Plaintiff relied
11   on Defendant’s material representations that the Class Vehicle’s battery could be safely
12   charged to permit the vehicles to travel for a range of 238 miles on a single full charge.
13         227. The aforementioned concealment was material because if it had been
14   disclosed Plaintiff would not have bought or leased the vehicles.
15         228. The aforementioned representations were material because they were facts
16   that would typically be relied on by a person purchasing or leasing a new motor vehicle.
17   Defendant knew or recklessly disregarded that its representations were false, but
18   intentionally made the false statements to sell vehicles.
19         229. Plaintiff Hickey relied on Defendant’s reputation—along with Defendant’s
20   failure to disclose and Defendant’s affirmative assurance that its vehicles would safely
21   and reliably travel the disclosed driving range—when purchasing Defendant’s vehicle.
22         230. Plaintiff and the Illinois Class have been injured in an amount to be proven
23   at trial, including, but not limited to, their lost benefit of the bargain and overpayment at
24   the time of purchase and/or the diminished value of the Class Vehicles.
25         231. Defendant’s conduct was knowing, intentional, with malice,
26   demonstrated a complete lack of care and was in reckless disregard for the rights of
27   Plaintiff and the Illinois Class. Plaintiff and the Illinois Class are therefore entitled to an
28   award of punitive damages.
                                                   -42-
     Class Action Complaint
     Case No.
 1         Claims Brought on Behalf of the Washington Class
 2                                           COUNT XV
 3                 VIOLATION OF THE CONSUMER PROTECTION ACT
 4                            (Rev. Code Wash. Ann. §§ 19.86.010, et seq.)
 5                   (By Plaintiff DeRosa on behalf of the Washington Class)
 6         232. Plaintiffs and the Class incorporate by reference each preceding and
 7   succeeding paragraph as though fully set forth at length herein.
 8         233. Plaintiff DeRosa brings this claim on behalf of himself and on behalf of the
 9   members of the Washington Class.
10         234. Defendant’s conduct as set forth herein constitutes unfair or deceptive acts
11   or practices, including, but not limited to, Defendant’s manufacture and sale of vehicles
12   with the Battery Defect, which Defendant failed to adequately investigate, disclose and
13   remedy, and its misrepresentations and omissions regarding the safety, reliability, and
14   range of the Class Vehicles.
15         235. Defendant’s actions as set forth above occurred in the conduct of trade or
16   commerce.
17         236. Defendant’s actions impact the public interest because Plaintiff was injured
18   in the same way as tens of thousands of others purchasing and/or leasing Defendant’s
19   vehicles as a result of Defendant’s generalized course of deception. All of the wrongful
20   conduct alleged herein occurred, and continues to occur, in the conduct of Defendant’s
21   business.
22         237. Plaintiff DeRosa and the Washington Class were injured as a result of
23   Defendant’s conduct. Plaintiff and the Washington Class overpaid for the Class Vehicles
24   and did not receive the benefit of their bargain, and thus the Class Vehicles have suffered
25   a diminution in value.
26         238. Defendant’s conduct proximately caused the injuries to Plaintiffs and the
27   Washington Class.
28

                                                  -43-
     Class Action Complaint
     Case No.
 1             239. Defendant is liable to Plaintiff and the Washington Class for damages in
 2   amounts to be proven at trial, including attorneys’ fees, costs, and treble damages.
 3             240. Pursuant to Wash. Rev. Code. Ann. § 19.86.095, Plaintiff will serve the
 4   Washington Attorney General with a copy of this complaint as Plaintiff seek injunctive
 5   relief.
 6                                            COUNT XVI
 7                              BREACH OF EXPRESS WARRANTY
 8                                  (Rev. Code Wash. § 62A.2-313)
 9                     (By Plaintiff DeRosa on behalf of the Washington Class)
10             241. Plaintiffs and the Class incorporate by reference each preceding and
11   succeeding paragraph as though fully set forth at length herein.
12             242. Plaintiff DeRosa brings this claim on behalf of himself and on behalf of the
13   members of the Washington Class.
14             243. Defendant is and was at all relevant times a merchant with respect to motor
15   vehicles.
16             244. In the course of selling its vehicles, Defendant expressly warranted in
17   writing that the Class Vehicles were covered by a new vehicle limited warranty.
18             245. Defendant breached the express warranty to repair and adjust to correct
19   defects in materials and workmanship of any part supplied by Defendant. Defendant has
20   not repaired or adjusted, and has been unable to repair or adjust, the Class Vehicles’
21   materials and workmanship defects.
22             246. In addition to this new vehicle limited warranty, Defendant expressly
23   warranted several attributes, characteristics and qualities, as set forth above.
24             247. Furthermore, the limited warranty of repair and/or adjustments to defective
25   parts, fails in its essential purpose because the contractual remedy is insufficient to make
26   the Plaintiffs and the Class whole and because Defendant has failed and/or have refused
27   to adequately provide the promised remedies within a reasonable time.
28

                                                   -44-
     Class Action Complaint
     Case No.
 1         248. Accordingly, Plaintiff’s recovery is not limited to the limited warranty of
 2   repair or adjustments to parts defective in materials or workmanship, and Plaintiff seeks
 3   all remedies as allowed by law.
 4         249. Also, at the time Defendant warranted and sold the Class Vehicles,
 5   Defendant wrongfully and fraudulently misrepresented and/or concealed material facts
 6   regarding the Class Vehicles. Plaintiff and the Class were therefore induced to purchase
 7   the Class Vehicles under false and/or fraudulent pretenses.
 8         250. The damages flowing from the Class Vehicles cannot be resolved through
 9   the limited remedy of “replacement or adjustments,” and any limitation on available
10   remedies would be insufficient to make Plaintiff and the Washington Class whole.
11         251. Finally, as a result of Defendant’s breach of warranties as set forth herein,
12   Plaintiff and the Washington Class assert as an additional and/or alternative remedy, as
13   set forth in Rev. Code Wash. § 62A.2-608, for a revocation of acceptance of the goods,
14   and for a return to Plaintiff and to the Washington Class the purchase price of all Class
15   Vehicles currently owned.
16         252. As a direct and proximate result of Defendant’s breach of express
17   warranties, Plaintiff and the Washington Class have been damaged in an amount to be
18   determined at trial.
19                                         COUNT XVII
20         BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
21                             (Rev. Code Wash. § 62A.2-314/315)
22                   (By Plaintiff DeRosa on behalf of the Washington Class)
23         253. Plaintiffs and the Class incorporate by reference each preceding and
24   succeeding paragraph as though fully set forth at length herein.
25         254. Plaintiff DeRosa brings this claim on behalf of himself and on behalf of the
26   members of the Washington Class.
27         255. Defendant is and was at all relevant times a merchant with respect to motor
28   vehicles.
                                                 -45-
     Class Action Complaint
     Case No.
 1         256. A warranty that the Class Vehicles were in merchantable condition is
 2   implied by law in the instant transactions.
 3         257. The Class Vehicles, when sold and at all times thereafter, were not in
 4   merchantable condition and are not fit for the ordinary purpose for which cars are used.
 5   Specifically, the Class Vehicles are inherently defective in that the battery cannot be
 6   charged safely without the risk of catastrophic failure causing fire and potential
 7   explosion.
 8         258. Privity is not required in this case because Plaintiff and the Washington
 9   Class are intended third-party beneficiaries of contracts between GM and its dealers;
10   specifically, they are the intended beneficiaries of GM’s implied warranties. The dealers
11   were not intended to be the ultimate consumers of the Class Vehicles and have no rights
12   under the warranty agreements provided with the Class Vehicles; the warranty
13   agreements were designed for and intended to benefit the ultimate consumers only.
14         259. As a direct and proximate result of GM’s breach of the warranties of
15   merchantability, Plaintiff and the Washington Class have been damaged in an amount to
16   be proven at trial.
17                                         COUNT XVIII
18                                FRAUD BY CONCEALMENT
19                                 (Based On Washington Law)
20                   (By Plaintiff DeRosa on behalf of the Washington Class)
21         260. Plaintiffs and the Class incorporate by reference each preceding and
22   succeeding paragraph as though fully set forth at length herein.
23         261. Plaintiff DeRosa brings this claim on behalf of himself and on behalf of the
24   members of the Washington Class.
25         262. As set forth above, Defendant concealed and/or suppressed material facts
26   concerning the safety of the Class Vehicles.
27
28

                                                   -46-
     Class Action Complaint
     Case No.
 1         263. Defendant actively concealed and/or suppressed these material facts, in
 2   whole or in part, with the intent to induce Plaintiff and the Washington Class to purchase
 3   the Class Vehicles at a higher price, which did not match their true value.
 4         264. Defendant still have not made full and adequate disclosure and continues to
 5   defraud Plaintiff and the Washington Class.
 6         265. Plaintiff and the Washington Class were unaware of these omitted material
 7   facts and would not have acted as they did if they had known of the concealed and/or
 8   suppressed facts. Plaintiff and the Washington Class’ actions were justified. Defendant
 9   had exclusive control of the material facts and such facts were not known to the public or
10   the Washington Class.
11         266. As a result of the concealment and/or suppression of the facts, Plaintiff and
12   the Washington Class sustained damage. For those Plaintiffs and the Class who elect to
13   affirm the sale, these damages, include the difference between the actual value of that
14   which Plaintiff and the Washington Class paid and the actual value of that which they
15   received, together with additional damages arising from the sales transaction, amounts
16   expended in reliance upon the fraud, compensation for loss of use and enjoyment of the
17   property, and/or lost profits. For any Plaintiff or member of the Washington Class who
18   want to rescind their purchases, then such Plaintiffs and Class members are entitled to
19   restitution and consequential damages.
20         267. Defendant’s acts were done maliciously, oppressively, deliberately, with
21   intent to defraud, and in reckless disregard of Plaintiff’s and the Washington Class’ rights
22   and well-being to enrich Defendant. Defendant’s conduct warrants an assessment of
23   punitive damages in an amount sufficient to deter such conduct in the future, which
24   amount is to be determined according to proof.
25
26
27
28

                                                 -47-
     Class Action Complaint
     Case No.
 1         Claims Brought on Behalf of Individuals
 2                                           COUNT XIX:
 3                               STRICT PRODUCT LIABILITY
 4                                    (Based on California Law)
 5                  (By Plaintiffs Michelle Pankow and E.G.P., individually)
 6         268. The Pankow Plaintiffs incorporate by reference each preceding and
 7   succeeding paragraph as though fully set forth at length herein.
 8         269.    The Pankow Plaintiffs, individually, are informed and believe and based
 9   thereon allege that Defendant designed, manufactured, researched, tested, assembled,
10   installed, marketed, advertised, distributed, and sold a certain 2017 Chevrolet Bolt,
11   bearing Vehicle Identification Number 1G1FX6S07H4176903 (hereinafter referred to as
12   the “subject vehicle”).
13         270. At all times relevant hereto, Defendant knew that the subject vehicle would
14   be operated and inhabited by consumers without inspection for defects.
15         271. At the time of the fire described above, the subject vehicle was being used in
16   a manner and fashion that was foreseeable by Defendant, and in a manner in which it was
17   intended to be used.
18         272. Defendant designed, engineered, developed, manufactured, fabricated,
19   assembled, equipped, tested or failed to test, inspected or failed to inspect, repaired,
20   retrofitted or failed to retrofit, failed to recall, labeled, advertised, promoted, marketed,
21   supplied, distributed, wholesaled, and sold the subject vehicle and its component parts
22   and constituents, which Defendant intended to be used for the purpose of use as a
23   passenger vehicle, and other related activities.
24         273. The subject vehicle was unsafe for its intended use by reason of defects in its
25   manufacture, design, testing, components and constituents, so that it would not safely
26   serve its purpose, but would instead expose the users of said product, and others, to
27   serious injuries because of Defendant’s failure to properly guard and protect the users of
28   the subject vehicle, and others, from the defective design of said product.
                                                   -48-
     Class Action Complaint
     Case No.
 1         274. Defendant designed the subject vehicle defectively, causing it to fail to
 2   perform as safely as an ordinary consumer would expect when used in an intended or
 3   reasonably foreseeable manner.
 4         275. The risks inherent in the design of the subject vehicle outweigh significantly
 5   any benefits of such design.
 6         276. The Pankow Plaintiffs were not aware of the aforementioned defects.
 7         277. As a legal and proximate result of the aforementioned defects of the subject
 8   vehicle, the Pankow Plaintiffs sustained the injuries and damages set forth herein.
 9         278. The Pankow Plaintiffs, therefore, entitled to damages in an amount to be
10   proven at the time of trial.
11                                           COUNT XX:
12                                         NEGLIGENCE
13                                   (Based on California Law)
14                   (By Plaintiffs Michelle Pankow and E.G.P, individually)
15         279. The Pankow Plaintiffs incorporate by reference each preceding and
16   succeeding paragraph as though fully set forth at length herein.
17         280. At all times herein mentioned, Defendant designed, manufactured,
18   assembled, analyzed, recommended, merchandised, advertised, promoted, distributed,
19   supplied, and sold to distributors and retailers for sale, the subject vehicle and/or its
20   component parts.
21         281. Defendant owed the Pankow Plaintiffs a duty to exercise reasonable care in
22   the design, testing, manufacture, assembly, sale, distribution and servicing of the subject
23   vehicle, including a duty to ensure that the subject vehicle did not cause the Pankow
24   Plaintiffs, other users, bystanders, or the public, unnecessary injuries or deaths.
25         282. Defendant knew or should have known that the subject vehicle is defectively
26   designed and inherently dangerous.
27
28

                                                   -49-
     Class Action Complaint
     Case No.
 1         283. Defendant knew or should have known that the subject vehicle was
 2   defectively designed and/or manufactured and was therefore prone to catastrophic failure
 3   and a threat to life and property.
 4         284. Defendant failed to exercise ordinary care and breached its duties by, among
 5   other things:
 6                   a.   Failure to use due care in the manufacture, distribution, design, sale,
 7                        testing, and servicing of the subject vehicle and its component parts in
 8                        order to avoid the aforementioned risks to individuals;
 9                   b.   Failure to provide adequate warning of the propensity of battery
10                        failure;
11                   c.   Failure to incorporate within the vehicle and its design reasonable
12                        safeguards and protections against battery failure and the
13                        consequences thereof;
14                   d.   Failure to make timely correction to the design of the subject vehicle
15                        to correct the battery failure;
16                   e.   Failure to adequately identify and mitigate the hazards associated with
17                        the battery failure in accordance with good engineering practices and
18                        other ways; and,
19                   f.   Were otherwise careless or negligent.
20         285. Defendant’s aforementioned negligent acts and omissions were the direct
21   and proximate cause of the Pankow Plaintiffs’ damages.
22         286. Defendant’s negligent acts and omissions caused serious and significant
23   emotional distress to the Pankow Plaintiffs.
24         287. 239. The Pankow Plaintiffs are, therefore, entitled to damages in an amount
25   to be proven at trial, together with interest thereon and costs.
26
27
28

                                                   -50-
     Class Action Complaint
     Case No.
 1                                         COUNT XXI:
 2                                    FAILURE TO WARN
 3                                  (Based on California Law)
 4                   (By Plaintiffs Michelle Pankow and E.G.P, individually)
 5         288. The Pankow Plaintiffs incorporate by reference each preceding and
 6   succeeding paragraph as though fully set forth at length herein.
 7         289. Defendant knew that the subject vehicle, and its component parts, would be
 8   purchased and used without inspection for defects in the design of the vehicle.
 9         290. The subject vehicle was defective when it left Defendant’s control.
10         291. Defendant knew or should have known of the substantial dangers involved
11   in the reasonably foreseeable use of these vehicles, whose defective design,
12   manufacturing, and lack of sufficient warnings caused them to have an unreasonably
13   dangerous propensity to cause battery overload and failure.
14         292. Defendant failed to adequately warn of the substantial dangers known or
15   knowable at the time of the defective vehicles’ design, manufacture, and distribution.
16         293. Defendant failed to provide adequate warnings, instructions, guidelines or
17   admonitions to members of the consuming public, including the Pankow Plaintiffs, of the
18   defects, which Defendant knew, or in the exercise of reasonable care should have known,
19   to have existed in the subject vehicle, and its component parts.
20         294. Defendant knew that these substantial dangers are not readily recognizable
21   to an ordinary consumer and that consumers would purchase and use these products
22   without inspection.
23         295. At the time of the Pankow Plaintiffs’ injuries, the subject vehicle was being
24   used in the manner Defendant intended, and in a manner that was reasonably
25   foreseeable as involving substantial danger not readily apparent to users.
26         296. The Pankow Plaintiffs’ damages were the legal and proximate result of
27   Defendant’s actions and inactions, as Defendant owed a duty to the Pankow Plaintiffs by
28   designing, manufacturing, warning about, and distributing the subject vehicle.
                                                 -51-
     Class Action Complaint
     Case No.
 1                                    PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiffs and the Class pray for judgment as follows:
 3                A.     for an order certifying this action as a class action;
 4                B.     for an order appointing Michelle Pankow, Arthur Cohen, Bruce James
 5                       Cannon, Michael Hickey, and John DeRosa as representative of the
 6                       Class and counsel of record as Class counsel;
 7                C.     for an award of actual, general, special, incidental, statutory,
 8                       compensatory and consequential damages on claims for fraud and in
 9                       an amount to be proven at trial, except that certain Plaintiffs seek only
10                       equitable relief for violation of the Consumer Legal Remedies Act at
11                       this time;
12                D.     for an award of exemplary and punitive damages in an amount to be
13                       proven at trial;
14                E.     for an order enjoining the wrongful conduct alleged herein;
15                F.     for costs;
16                G.     for interest; and
17                H.     for such other relief as the Court deems just and proper.
18   Dated: November 29, 2020                Respectfully submitted,
19                                           MCCUNE WRIGHT AREVALO LLP
20
                                             By:     /s/ David C. Wright
21                                                 David C. Wright
22                                                 Richard D. McCune
                                                   Steven A. Haskins
23                                                 Mark I. Richards
                                                   MCCUNE WRIGHT AREVALO, LLP
24                                                 3281 E. Guasti, Road, Suite 100
                                                   Ontario, California 91761
25                                                 Telephone: 909-557-1250
                                                   Facsimile:     909-557-1275
26                                                 Email: dcw@mccunewright.com
                                                   Email: rdm@mccunewright.com
27                                                 Email: sah@mccunewright.com
                                                   Email: mir@mccunewright.com
28                                                 Attorneys for Plaintiffs and the Putative Class

                                                   -52-
     Class Action Complaint
     Case No.
 1                                        JURY DEMAND
 2          Plaintiff, on behalf of himself and the putative Class, demand a trial by jury on all
 3   issues so triable.
 4                                                   MCCUNE WRIGHT AREVALO LLP
 5
                                             By:     /s/ David C. Wright
 6                                                 David C. Wright
 7                                                 Richard D. McCune
                                                   Steven A. Haskins
 8                                                 Mark I. Richards
                                                   MCCUNE WRIGHT AREVALO, LLP
 9                                                 3281 E. Guasti, Road, Suite 100
                                                   Ontario, California 91761
10                                                 Telephone: 909-557-1250
                                                   Facsimile:     909-557-1275
11                                                 Email: dcw@mccunewright.com
                                                   Email: rdm@mccunewright.com
12                                                 Email: sah@mccunewright.com
                                                   Email: mir@mccunewright.com
13
                                                   Attorneys for Plaintiffs and the Putative Class
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -53-
     Class Action Complaint
     Case No.
